Name: 2013/794/EU: Commission Implementing Decision of 19Ã December 2013 on the recognition of Georgia pursuant to Directive 2008/106/EC of the European Parliament and of the Council as regards the systems for training and certification of seafarers (notified under document C(2013) 9224) Text with EEA relevance
 Type: Decision_IMPL
 Subject Matter: education;  Europe;  organisation of transport;  maritime and inland waterway transport;  employment
 Date Published: 2013-12-21

 21.12.2013 EN Official Journal of the European Union L 349/105 COMMISSION IMPLEMENTING DECISION of 19 December 2013 on the recognition of Georgia pursuant to Directive 2008/106/EC of the European Parliament and of the Council as regards the systems for training and certification of seafarers (notified under document C(2013) 9224) (Text with EEA relevance) (2013/794/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2008/106/EC of the European Parliament and of the Council of 19 November 2008 on the minimum level of training of seafarers (1), and in particular the first subparagraph of Article 19(3) thereof, Whereas: (1) According to Directive 2008/106/EC Member States may decide to endorse seafarers appropriate certificates issued by third countries, provided that the third country concerned is recognised by the Commission. Those third countries have to meet all the requirements of the International Maritime Organisation (IMO) Convention on Standards of Training, Certification and Watchkeeping for Seafarers, 1978 (STCW Convention), as revised in 1995. (2) By Commission Decision 2010/705/EU (2) the recognition of Georgia as regards the systems for training and certification of seafarers that had been granted according to Article 18(3)(c) of Directive 2001/25/EC of the European Parliament and of the Council (3) was withdrawn. The outcome of the assessment of compliance and the evaluation of the information provided by the Georgian authorities had demonstrated that Georgia did not comply fully with the relevant requirements of the STCW Convention. (3) By letter of 10 September 2012, the Republic of Cyprus requested the re-recognition of Georgia. Following this request, the Commission assessed the training and certification system in Georgia in order to verify whether Georgia meets all the requirements of the STCW Convention and whether the appropriate measures have been taken to prevent fraud involving certificates. This assessment was based on the results of an inspection carried out by experts of the European Maritime Safety Agency in October 2012 and on the corrective measures submitted by the Georgian authorities. (4) In particular, following the inspection, by letter of 6 February 2013, the Georgian authorities were invited to submit a voluntary corrective action plan for the deficiencies that had been detected and to adopt remedial actions. (5) The main deficiencies related to missing legislative and administrative requirements to give full effect to the provisions of the STCW Convention, such as a missing requirement on the monitoring of the accredited foreign Maritime Education and Training (MET) institutions and programmes by the Georgian administration. Moreover, the inspected MET institutions did not implement certain provisions, such as those related to the use of simulators. Finally, the inspected institutions did not have available specific equipment for training and assessment for certain competences. (6) By correspondence of 15 May 2013 and of 20 July 2013, Georgia informed the Commission that actions had been undertaken to address the identified shortcomings. In particular, the Georgian authorities indicated that the national provisions had been brought in line with the Convention and that MET institutions had properly implemented the relevant provisions. Finally, evidence that the missing training equipment had been procured and put in place was also provided. (7) A remaining shortcoming concerns certain training facilities of the Batumi Navigation Teaching University. In particular, the electrical laboratory and the lifeboat available for training in survival craft and rescue boats appear to require further upgrade. Georgia has therefore been invited to implement further corrective actions in this respect. However, this shortcoming does not warrant calling into question the overall level of compliance of Georgia with STCW requirements on training and certification of seafarers. (8) The final outcome of the assessment demonstrates that Georgia complies with the requirements of the STCW Convention, while this country has taken appropriate measures to prevent fraud involving certificates. (9) The Commission provided the Member States with a report on the results of the assessment. (10) The measure provided for in this Decision is in accordance with the opinion of the Committee on Safe Seas and the Prevention of Pollution from Ships, HAS ADOPTED THIS DECISION: Article 1 For the purposes of Article 19 of Directive 2008/106/EC, Georgia is recognised as regards the systems for the training and certification of seafarers. Article 2 This Decision is addressed to the Member States. Done at Brussels, 19 December 2013. For the Commission Siim KALLAS Vice-President (1) OJ L 323, 3.12.2008, p. 33. (2) OJ L 306, 23.11.2010, p. 78. (3) OJ L 136, 18.5.2001, p. 17.